Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3 – 6, 8 – 14, 16 – 20 and newly added 21 remain and are pending in the Application. Claims 2, 7, and 15 have been canceled.

Response to Arguments
Applicant’s arguments, see remarks, filed 02 December 221, with respect to claims 1, 3 – 6, 8 – 14, and 16 - 21 have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1, 3 – 6, 8 – 14, and 16 – 21 are allowed. The following is a statement of reasons supporting the allowable subject matter. In addition to the statement of reasons supplied in the last correspondence, the prior art of record fail to further teach, in combination, wherein the control system is configured to operate the motor to cause the free end of the line to: lower toward a surface below the unmanned aerial vehicle at a controlled speed as the free end of the line passes through an upper portion of the distance; and wherein the first portion of the distance is between the upper portion of the distance and the lower portion of the distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663